MEMORANDUM **
John Manuel Davalos appeals his conviction under 21 U.S.C. §§ 952 and 960 for importation of marijuana. Davalos first argues the district court erred in precluding his duress defense. Davalos next contends that the district court erred in failing to order the government to produce evidence of third party culpability. We affirm the district court on both counts.
Davalos’s first argument fails because he has not shown that he lacked a reasonable opportunity to escape. See United States v. Contento-Pachon, 723 F.2d 691 (9th Cir.1984). Significantly, over five hours elapsed from when Davalos arrived at border patrol before he relayed to officials that he was driving the van under duress. Accordingly, the district court properly disallowed this defense.
Davalos also contends the district court erred in failing to order the government to produce evidence of third party culpability. Davalos wished to discover the evidence to support his defense of duress. Because the district court correctly precluded this defense, this evidence is no longer relevant and this argument fails. The district court is therefore affirmed.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.